DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to “A waste oil handling apparatus comprising: a handling tank comprising an interior space delimited above a bottom floor of said handling tank between a plurality of perimeter walls upstanding from said bottom floor around a perimeter thereof; and a plurality of draining compartments situated in elevated relation above the bottom floor of the handling tank, each draining compartment having a drain and each being sized to receive a respective waste oil container therein in an inverted state dumping contents of said oil container through said drain into the interior space of the handling tank; wherein the apparatus is further characterized by at least one of features (a) through (d) below: (a) multiple drain ports communicating with the interior space of the tank at different elevations relative to the floor thereof for respective draining of accumulated tank contents of varying density that have gravitationally separated into distinct layers at said different elevations; (b) at least one drain port in fluid communication with the interior space of the tank and having an adjustable fitting coupled thereto to adjust an elevation at which fluid is drawn from the interior space of the tank through said drain port; (c) a cleanout access sufficiently sized to admit one or more personnel to the interior space of the handling tank for cleanout purposes; (d) lift brackets attached to the tank below the floor thereof and defining elongated open-ended channels for receiving blades of a pallet jack or forklift blades therein for lifted transport of the tank.”, classified in B02D17/0214.
II. Claim 20, drawn to “A method of draining accumulated content from a handling tank of a waste oil handling apparatus in which said accumulated content has gravitationally separated into multiple layers, including an upper fluid layer of waste oil and a lower fluid layer of a greater density fluid than said oil, said method comprising: (a) evacuating oil from the upper fluid layer into a primary oil collection tank through a primary drain port of the handling tank at a first elevation above a floor of the handling tank; (b) upon detection that accumulation of the lower fluid layer is building in height and approaching the first elevation, ceasing evacuation of oil through the primary drain port and initiating evacuation of the greater density fluid from the lower fluid layer into one or more fluid collection containers through a secondary drain port of the handling tank that is situated at lower elevation than the primary drain port; and (c) once the lower fluid layer has been reduced to a safe level sufficiently below the first elevation, ceasing evacuation of the greater density fluid through the secondary drain port and re-initiating evacuation of the oil from the upper fluid layer into the primary oil collection tank through the primary drain port of the handling tank.“, classified in B01D21/2444.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus’s can be used to practice another and materially different process, since the apparatus utilizing lift brackets attached to the tank below the floor thereof and defining elongated open-ended channels for receiving blades of a pallet jack or forklift blades therein for lifted transport of the tank, can also be achieved by another process of utilizing skids. 
McGuire (7699988) discloses a mobile water treatment reclamation of waste fluids system that is disposed on skids (See McGuire col 8 In 66-67; module 672 includes a reverse osmosis equipment mounted on a skid). McGuire further discloses that configuring the processing equipment in a modular fashion and on skids allows them to be readily replaced (See McGuire col 9 In 5-11). The ability to swap out the system substantially minimizes the system down time and improves the ability to repair the processing equipment in a quick and efficient manner (See McGuire col 9 In 5-11).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
–	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter;
the species or groupings of patentably indistinct species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Donovan Bui-Huynh/Examiner, Art Unit 1779          

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779